Appellant was convicted in the district court of Orange county of murder, and his punishment fixed at confinement for life in the penitentiary.
There is no dispute of the fact that appellant shot and killed deceased as alleged in the indictment. The defense sought to convince the jury that the killing was either upon self-defense or at most constituted no graver offense than manslaughter. There is no complaint in the record of the manner in which the issues were submitted in the charge of the court. The record contains but one bill of exceptions in which is presented complain of the rejection in evidence of a letter written by Oscar Head to his son. Neither of these were parties to the instant transaction. Apparently the letter was offered in evidence for the light it might shed upon the actions of deceased. In our opinion it could not have any proper place in the record. Opinions expressed by Oscar Head to his son or inferences sought to be drawn from the language used in the letter from Oscar Head to his son, could be binding upon neither the State nor the accused in a case such as this.
The facts in evidence amply support the jury's conclusion of guilt, and their refusal to accept the defensive theories offered.
Finding no error in the record, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.